Case 2:19-cv-13429-PDB-DRG ECF No.6 filed 11/26/19 PagelD.110 Page 1of2

 

AO 440 (Rev, 06/12) Summoss in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

General Motors LLC, et al

Plaintiff, Civil Action No, 2:19-cv-13429

Hon. Paul D. Borman

)
)
)
)
)
)
FCA US LLC, et al .
)
)

Defendant.
SUMMONS IN A CIVIL ACTION

To: Michael Brown

A lawsuit has been filed against you.

Within 2] days after service of this summons on you (not counting the day you received it) — or 60 days if you are

the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Jeffrey K. Lamb

Honigman LLP

2290 First National Building

Detroit, MI 48226

If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint, You
also must file your answer or motion with the court.

DAVID J. WEAVER, CLERK OF COURT By: _s/D, Allen
Signature of Clerk or Deputy Clerk

Date of Issuance: November 21, 2019

 

 

 
Case 2:19-cv-13429-PDB-DRG ECF No.6 filed 11/26/19 PagelD.111 Page 2of2

 

AO 440 (Rev, 06/12) Summons in a Civil Action

Summons and Complaint Return of Service

Case No, 2:19-cy-13429
Hon, Paul D. Borman

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany)  fichael Brown

was received by me on (date) November 22, 2019

 

 

ow 1 personally served the summons on the individual at (place) 4402 Gateway Circle, Apt, 16
West Bloomfield, Ml 48322-3670 on (date) 11/22/19 @ 6:10PM ; or

 

 

© 1 left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on fdate) , and mailed a copy to the individual’s last known address; or

OC I served the summons on (name of individual} , who is

designated by law to accept service of process on behalf of (name of organization)

on (daie) ; or

 

C I retuned the summons unexecuted because 5 or

O Other (specify):

 

 

My fees are $ for travel and $ _____ for services, for a total of $

I declare under penalty of perjury that this in ation is true. 7.
Date: 11/22/19 fe

og i al. or's signature

Ufesf/

  

 

 

as Cean Schoenhke: : Jeffrey Clyburn, smmntall
Notary Pubiic, State of Michigan, Printed name and title
County of Macomb
My Commission expires Jan 12, 2024
Acting in the County ofa Jae, ) 30400 Telegraph, Ste 472, Bingham Farms, MI 48025

Server’s address

 

Additional information regarding attempted service, ete:
